DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the cutting edges of the blades are positioned such that, between the leading guard surface and the trailing cap surface, only the cutting edges of the blades contact a surface being shaved” of claims 1 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
-Examiner notes that while the cutting blades are shown within the drawings, there does not appear to be a reference character for the cutting edge, or the bounds of what the cutting edge may be in relation to the entirety of the cutting blade.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
-The phrase “wherein the cutting edges of the blades are positioned such that, between the leading guard surface and the trailing cap surface, only the cutting edges of the blades contact a surface being shaved” of claims 1 and 14 does not appear to in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14-19, 22-24 and 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
-Regarding claims 1 and 14, the phrase ““wherein the cutting edges of the blades are positioned such that, between the leading guard surface and the trailing cap surface, only the cutting edges of the blades contact a surface being shaved” is new matter. Examiner notes that while the cutting blades are shown within the drawings, there does not appear to be a reference character for the cutting edge, or the bounds of what the cutting edge may be in relation to the entirety of the cutting blade.
-Regarding claims 1 and 14, the phrase ““wherein the cutting edges of the blades are positioned such that, between the leading guard surface and the trailing cap surface, only the cutting edges of the blades contact a surface being shaved” fails to comply with the written description requirement. Examiner has provided an annotation of Figure 5A below showing three possible cutting edge ranges C1, C2 and C3 below. How can only the cutting edge of the blade contact a surface being shaved, as there does not appear to be a bounds to the cutting edge. If the cutting edge is only to be the distal tip, for example C1, how does the surface to be shaved not contact any other shaving cartridge element, or a surface further down the cutting blade such as C3? Figure 5A also appears to show other structural elements, such as the cap and guard may contact a surface to be shaved as noted by plane (Pc).

    PNG
    media_image1.png
    362
    361
    media_image1.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-19, 22-24 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Regarding claims 1 and 14, the phrase ““wherein the cutting edges of the blades are positioned such that, between the leading guard surface and the trailing cap surface, only the cutting edges of the blades contact a surface being shaved” is unclear. Examiner notes that while the cutting blades are shown within the drawings, there does not appear to be a reference character for the cutting edge, or the bounds of what the cutting edge may be in relation to the entirety of the cutting blade. It is unclear how only the cutting edge of the blade contacts a surface being shaved, as a shaving device, during normal use appears to have several points of contact during use, other than the cutting edge. How is the razor cartridge used and positioned such that only the cutting edge is capable of contacting a surface to be shaved? Examiner also notes the surface or workpiece to be contacted is unclear. Is the cutting blade only contacting a single hair, a users skin, a shaving aid surface or something else, and how does the cutting edge only interact with such a workpiece, without the workpiece contacting any other element of the razor cartridge? For the purposes of examination, the language will be treated as the cutting edge being capable of cutting a single element on a surface to be shaved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-12, 14-17 and 21-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (U.S. Patent Pub. No. 2011/0146079) in view of Follo (U.S. Patent Pub. No. 2005/0015991). 
Regarding claims 1, Clarke teaches a razor cartridge (10) comprising a frame (15) defining a base (Figure 4B), said frame having an opening defined in part by a composite guard (16) having a leading guard surface (16a) and a cap (17) having a trailing cap surface, said leading guard surface and said trailing cap surface cooperating to define a contact plane (P1) tangential thereto and extending across said opening (See annotated Figure 4B below); and at least three razor blades (12a, 12b, 12d, 12e) attached to said base, said razor blades being fixedly spaced (Figure 4B); wherein the blades are fixedly supported within the frame such that the blades do not move relative to the frame during shaving; and wherein at least two of the blades have an inter-blade span that is less than about 0.9 mm ( Figure 4B and Paragraphs 0058 and 0099); and
wherein the cutting edges of the blades are positioned such that, between the leading guard surface and the trailing cap surface, only the cutting edges of the blades contact a surface being shaved (Figure 4B and Paragraph 0074; Examiner notes the cutting blade 12a is capable of contacting a surface to be shaved, as the user may orientate the razor to specifically cut only a desired portion as noted in the annotation of Figure 4B below).

    PNG
    media_image2.png
    589
    842
    media_image2.png
    Greyscale

Regarding claim 1, Clarke does not provide wherein the cutting edge of the razor blade closest to the leading guard surface has a cutting-edge exposure relative to said contact plane that is positive and wherein the cutting edge exposures of the other razor blades become less positive from said leading composite guard to said cap
Regarding claim 1, Follo teaches a razor cartridge (10), comprising a frame (12) defining a base, said frame having an opening (Examiner notes the opening to be the spacing between the guard bar and cap as shown in Figure 1) defined in part by a composite guard (18) having a leading guard surface and a cap (32) having a trailing cap surface, said leading guard surface and said trailing cap surface cooperating to define a contact plane (46) tangential thereto and extending across said opening (Figure 4) and at least three razor blades (16,24,26,20) attached to said base, said razor blades being fixedly spaced (Figure 4); wherein the cutting edge of the razor blade closest to the leading guard surface has a cutting edge (40) exposure relative to said contact plane that is positive (Figure 4 and Paragraph 0035); and wherein the cutting edge exposures of the other razor blades become less positive from said leading composite guard to said cap (Figure 4; Paragraph 0035); wherein the blades are fixedly supported within the frame such that the blades do not move relative to the frame during shaving (Figure 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Clarke to incorporate the teachings of Follo to provide the at least two blades with an inter blade span less than about 0.9mm. Doing so improves shaving performance while providing acceptable shaving comfort for a cartridge having four or more blades (Paragraph 0035).

Regarding claim 2, the modified device of Clarke teaches composite guard including an elastomeric guard bar (16) having a skin contacting surface (S3) and a rigid guard bar support (16a) defining a leading guard surface (S4), wherein the rigid guard bar support is proximal to the cutting edge of the razor blade (12a) closest to the leading guard surface (See annotated Figure 4B above; Paragraph 0058).
Regarding claim 3, the modified device of Clarke teaches wherein the skin contacting surface is higher than an uppermost surface of the rigid guard bar support (Clarke: See annotated Figure 2 above; Paragraph 0058).
Regarding claims 4 and 5, the modified device of Clarke does not provide wherein the skin contacting surface is higher by about 0.1 to 0.4 mm;
Or wherein the skin contacting surface is higher by about 0.2 to 0.3 mm.
One of ordinary skill in the art would have good reason to pursue guard and guard bar heights which are known to be useful for a particular shaving function. There are a finite number of possible heights which pertain to a handheld shaving device and allow for the cartridge to engage a user providing the shaving function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable guard/guard bar height in an attempt to provide an improved shaving function for the razor cartridge, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 9, the modified device of Clarke provides the inter-blade span is from about 0.75 to 0.85 mm (Clarke Figure 4B and Paragraph 0099; Examiner notes the range to be 0.5mm-1.5mm)
Regarding claims 10 and 11, the modified device of Clarke teaches wherein the distance between a leading edge of the leading guard surface and the cutting edge closest to the leading guard surface is from about 0.3 to 0.75 mm and wherein the distance between a leading edge of the leading guard surface and the cutting edge closest to the leading guard surface is from about 0.35 to 0.45 mm (Figure 4B and Paragraph 0099; Examiner notes the range to be 0.01mm-1.0mm)
Regarding claim 12, the modified device of Clarke provides wherein the blades are bent blades (Clarke Figure 4B).
Regarding claims 14, Clarke teaches a razor cartridge (10) comprising a frame (15) defining a base (Figure 4B), said frame having an opening defined in part by a guard (16) having a leading guard surface (16a) and a cap (17) having a trailing cap surface, said leading guard surface and said trailing cap surface cooperating to define a contact plane (P1) tangential thereto and extending across said opening (See annotated Figure 4B above); and at least three razor blades (12a, 12b, 12d, 12e) attached to said base, said razor blades being fixedly spaced (Figure 4B); wherein the blades are fixedly supported within the frame such that the blades do not move relative to the frame during shaving; and wherein at least two of the blades have an inter-blade span that is less than about 0.9 mm ( Figure 4B and Paragraphs 0058 and 0099);
wherein the cutting edges of the blades are positioned such that, between the leading guard surface and the trailing cap surface, only the cutting edges of the blades contact a surface being shaved (Figure 4B and Paragraph 0074; Examiner notes the cutting blade 12a is capable of contacting a surface to be shaved, as the user may orientate the razor to specifically cut only a desired portion as noted in the annotation of Figure 4B above).
Regarding claim 14, Clarke does not provide wherein the cutting edge of the razor blade closest to the leading guard surface has a cutting-edge exposure relative to said contact plane that is positive and wherein the cutting edge exposures of the other razor blades become less positive from said leading composite guard to said cap.
Regarding claim 14, Follo teaches a razor cartridge (10), comprising a frame (12) defining a base, said frame having an opening (Examiner notes the opening to be the spacing between the guard bar and cap as shown in Figure 1) defined in part by a composite guard (18) having a leading guard surface and a cap (32) having a trailing cap surface, said leading guard surface and said trailing cap surface cooperating to define a contact plane (46) tangential thereto and extending across said opening (Figure 4) and at least three razor blades (16,24,26,20) attached to said base, said razor blades being fixedly spaced (Figure 4); wherein the cutting edge of the razor blade closest to the leading guard surface has a cutting edge (40) exposure relative to said contact plane that is positive (Figure 4 and Paragraph 0035); and wherein the cutting edge exposures of the other razor blades become less positive from said leading composite guard to said cap (Figure 4; Paragraph 0035); wherein the blades are fixedly supported within the frame such that the blades do not move relative to the frame during shaving (Figure 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Clarke to incorporate the teachings of Follo to provide the at least two blades with an inter blade span less than about 0.9mm. Doing so improves shaving performance while providing acceptable shaving comfort for a cartridge having four or more blades (Paragraph 0035).

Regarding claim 15, the modified device of Clarke provides wherein said guard is a composite guard (Clarke Paragraph 0058).

Regarding claims 16 and 17 the modified device of Follo does not provide wherein said composite guard includes an elastomeric guard bar having a skin contacting surface, and a rigid guard bar support defining said leading guard surface, wherein the rigid guard bar support is proximal to the cutting edge of the razor blade closest to the leading guard surface; 
Or wherein the skin contacting surface is higher than an uppermost surface of the rigid guard bar support.
Regarding claims 16 and 17 the modified device of Clarke teaches the composite guard including an elastomeric guard bar (16) having a skin contacting surface (S3) and a rigid guard bar support (16a) defining a leading guard surface (S4), wherein the rigid guard bar support is proximal to the cutting edge of the razor blade (12a) closest to the leading guard surface and wherein the skin contacting surface is higher than an uppermost surface of the rigid guard bar support (See annotated Figure 4B above; Paragraph 0058).

Regarding claim 21, the modified device of Clarke provides wherein the inter-blade span is from about 0.75 to 0.85 mm (Clarke Figure 4B and Paragraph 0099; Examiner notes the range to be 0.5mm-1.5mm).
Regarding claims 22 and 23 the modified device of Clarke provides wherein the distance between a leading edge of the leading guard surface and the cutting edge closest to the leading guard surface is from about 0.3 to 0.75 mm and wherein the distance between a leading edge of the leading guard surface and the cutting edge closest to the leading guard surface is from about 0.35 to 0.45 mm (Clarke Figure 4B and Paragraph 0099; Examiner notes the range to be 0.01mm-1.0mm)
Regarding claim 24, the modified device of Clarke provides wherein the blades are bent blades (Clarke Figure 4B).
Regarding claim 26, the modified device of Clarke provides wherein the inter-blade span between each of the blade edges is less than 0.9 mm (Clarke Figure 4B and Paragraph 0099; Examiner notes the range to be 0.5mm-1.5mm).

Regarding claim 27, the modified device of Clarke provides wherein the exposure of a razor blade is positive by at least 0.02 mm (Paragraph 0075).
The modified device of Clarke does not provide the exposure of the razor blade closest to the leading guard surface is positive by at least 0.02 mm.
Clarke provides it is known to have blades at a positive, negative and neutral exposure for a variety of benefits (Paragraphs 0075-0077).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Clarke to incorporate the teachings of Clarke to provide the exposure of the razor blade closest to the leading guard surface is positive by at least 0.02 mm. In doing so, it provides the blades with with some positive exposure may be better at releasing trapped hairs (Paragraph 0077).

Regarding claim 28, the modified device of Clarke does not provide wherein at least five razor blades are attached to said base.
Clarke teaches it is well known in the art to have a razor cartridge with at least five razor blades attached to the base (Figure 4 and Paragraph 0069).
One of ordinary skill in the art would have good reason to pursue variable blade numbers which are known to be useful for a particular shaving function. There are a finite number of possible blade(s) which pertain to a shaving device and allow for the razor to provide the shaving function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable number of blades in an attempt to provide an improved razor cartridge, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claims 6-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (U.S. Patent Pub. No. 2011/0146079) in view of Follo (U.S. Patent Pub. No. 2005/0015991) as applied to claims 1 and 14 respectively above, and further in view of Howell (U.S. Patent Pub. No. 2013/0160307).
Regarding claims 6-7 and 18-19, the modified device of Clarke does not provide wherein the cartridge has a pivot point that is closer to the trailing cap surface than to the leading guard surface; 
Or wherein the pivot point is below a lowermost portion of the blades.
Howell teaches it is known within the art of shaving cartridges to incorporate a shaving cartridge (20) including a guard (15) at a front edge (11) 0f the housing (12) and a cap (18) at a rear edge (13) (Figure 2B); wherein the cartridge has a pivot point (60) that is closer to the trailing cap surface than to the leading guard surface (Figures 2B and 4; Paragraph 0054).
One of ordinary skill in the art would have good reason to pursue pivot points which are known to be useful for a particular shaving function. There are a finite number of possible pivoting locations which pertain to a handheld shaving device and allow for the cartridge to pivot providing the shaving function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable pivoting point in an attempt to provide an improved pivot function for the razor cartridge, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
	
Response to Arguments
Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive. Applicant argues “Applicant has amended the claims to recite that "between the leading guard surface and the trailing cap surface, only the cutting edges of the blades contact a surface being shaved," thus, eliminating the possibility of a non-cutting element between the guard and cap surfaces”.
Examiner notes the claim language does not positively provide any structural element outside of the cutting edges, and a “non-cutting element” does not appear to be precluded from the current claim language. The language has been interpreted as, between the leading guard surface, and the trailing cap surface, the only structural element to contact “a” surface to be shaved is the cutting edge. As noted in the annotation of Figure 4B above, one possible scenario is the cutting edge of the blade is the only element to contact a surface (such as a hair, or skin surface or other surface to be shaved), depending on the users specific use of the shaving cartridge. Therefore, the claimed invention of Clarke in view of Follo reads upon the current claim language as noted in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  10/26/2022Examiner, Art Unit 3724 
                                                                                                                                                                                                       /SEAN M MICHALSKI/Primary Examiner, Art Unit 3724